Citation Nr: 0927834	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1971 to March 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied the benefits sought on appeal.  In March 2008, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The case was before the Board in April 2008 when it was 
remanded for additional development.  The Veteran's claims 
file is now in the jurisdiction of the Fort Harrison, Montana 
VA RO.  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first postservice year; and it is not shown 
that the Veteran's current bilateral hearing loss disability 
is, or might be, related to his service, to include as due to 
noise exposure therein.  

2.  Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.  

3.  An unappealed December 1975 rating decision denied 
service connection for a right knee disorder on the basis 
that such disability pre-existed service and was not 
aggravated beyond its natural progression during service.  

4.  Evidence received since the December 1975 decision does 
not tend to show that the Veteran's right knee disability was 
aggravated beyond its natural progression during service (or 
did not pre-exist service); does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

3.  New and material evidence has not been received, and the 
claim seeking service connection for a right knee disorder 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3. 156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Regarding the claims seeking service connection, the Veteran 
was advised of VA's duties to notify and assist in their 
development prior to their initial adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
January 2005 letter explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with the notice requirements for his claim to 
reopen in Kent v. Nicholson, 20 Vet. App. 1 (2006), January 
2005 and February 2009 letters instructed the Veteran that 
new and material evidence was required to reopen his claim of 
service connection for a right knee disorder, explained what 
new and material evidence meant, outlined what evidence was 
needed to substantiate the claim, and specifically advised 
him that for evidence to be considered new and material, it 
would have to show that the disability was aggravated by 
service.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), March 2006, April 2008, and February 
2009 letters also informed the Veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and the claims were 
readjudicated after all critical notice was issued.  See May 
2009 supplemental statement of the case (SSOC).  It is not 
alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
treatment records are associated with his claims file.  He 
was afforded numerous VA examinations.  He has not identified 
any pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of these claims.  





B.	Factual Background

Service personnel records show that the Veteran's military 
occupational specialty (MOS) was ammunition storage 
specialist, and that he served in Vietnam from August 1971 to 
April 1972.

The Veteran's STRs show that on March 1970 induction 
examination a problem with both knees was noted.  The Veteran 
was determined to nonetheless be qualified for service.  A 
May 1971 STR reveals that the Veteran was treated for right 
knee pain.  It was noted he had a ligament injury in 1966.  
August 1971 STRs reveal the Veteran was again seen for right 
knee pain.  It was noted that he had sustained an external 
rotation fracture and abduction injury in high school.  
Physical examination found a positive McMurray's test on the 
right knee and slight tenderness over the medial joint line; 
the diagnosis was torn medial meniscus.  January 1972 STRs 
note that an orthopedic consult recommended no excessive 
heavy lifting for the Veteran, and the final recommendation 
was continued service in Vietnam; the diagnosis was right 
knee patella chondromalacia.  On February 1974 separation 
examination, "trick" or locked knee was noted but it was 
noted to have existed prior to service.  

The Veteran's STRs, including his February 1974 separation 
examination report, are silent for any complaints, findings, 
treatment, or diagnoses relating to hearing loss or tinnitus.  
Audiometric testing at the time of service entrance 
examination in March 1970 revealed puretone thresholds, in 
decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
5

On February 1974 service separation audiometric examination, 
puretone thresholds, in decibels, were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
N/A
0
LEFT
25
15
0
N/A
0

Postservice records include reports of annual audiometric 
evaluations from the Veteran's postservice employer, General 
Services Administration (GSA), to assess any effects of 
occupational noise exposure.  Audiometry since August 1998 
shows left ear elevated puretone thresholds that suggest a 
hearing loss disability by VA standards, and audiometry since 
June 2001 shows right ear elevated puretone thresholds that 
suggest a hearing loss disability by VA standards.  A June 
2001 report noted a history of occasional ringing in the 
Veteran's ears.  

A January 2005 private treatment record from Micken Hearing 
Services noted the Veteran's reported noise exposure in 
service.  The examiner indicated that no hearing tests were 
found in the Veteran's records.  It was noted the Veteran has 
spent 18 years working around equipment and machinery with 
required ear protection.  He reported noticing hearing 
problems in the past couple of years and a noise in his ears 
when the room is very quiet.  Test results revealed normal 
hearing through 1500 Hertz with a mild high frequency hearing 
loss through 6000 Hertz; word recognition was excellent 
bilaterally.  The examiner opined that based on the 
information obtained from the Veteran, "it is more likely 
than not the onset of his hearing loss and bilateral tinnitus 
is service connected."  

On April 2005 audiological evaluation on behalf of VA, mild 
bilateral sensory loss typical of a noise-induced etiology 
was diagnosed.  After reviewing the Veteran's claims file, 
including audiometry at enlistment in March 1971 and at 
separation in February 1974 that was normal, the examiner 
opined that the Veteran's "hearing loss and tinnitus were 
not caused by, or a result of his military service."  

June 2005 private treatment records from Belgrade Urgent Care 
reported the Veteran has had progressive right knee pain over 
the years.  The Veteran's complaints included aching 
(particularly with a weather change), problems kneeling, 
squatting, and going up and down hills while hunting, and 
pain in the medial compartment of his right knee going down 
hill.  Physical examination found tenderness along the medial 
joint line, no gross effusion, and full range of motion.  
Standing arthritis panel films revealed significant joint 
space narrowing medially with chondrocalcinosis noted in the 
right knee, both the medial and lateral compartments.  The 
diagnosis was bilateral knee arthritis, especially in the 
medial compartment with the right knee greater than the left.  
The examiner also suspected a chronically torn meniscus with 
degeneration and secondary arthritic changes.  

On March 2006 VA examination, the Veteran reported he 
developed right knee pain during basic training, underwent 
right knee evaluation prior to deployment to Vietnam and was 
found fit for service.  Since separation from service, he 
reported continued intermittent right knee pain, which has 
become progressively worse over the past several years.  It 
was noted the Veteran had not sought evaluation/treatment 
until he was evaluated at Belgrade Clinic.  He denied any 
subsequent injury to his right knee since service.  The 
examiner opined that it was "less likely than not (less than 
50/50 probability) that [the] veteran's knee condition was 
permanently advanced beyond it's inherent nature due to 
military service but rat[h]er represents the natural 
progression of the underlying condition over the 30 year 
period following his military service."  The examiner 
further stated that the Belgrade Clinic found the Veteran has 
bilateral osteoarthritis of the knees, and that meniscal 
tears can cause damage to the adjacent articular cartilage 
with the development of osteoarthritis.  Citing medical 
treatise authority, the examiner further stated that most 
meniscus tears become chronic and do not heal.  

On December 2006 VA examination, the examiner opined that the 
Veteran's right knee condition, which clearly and 
unmistakably pre-existed active duty, "did not permanently 
advance[] beyond it's inherent nature due to military service 
but rat[h]er represents the natural progression of the 
underlying condition over the 30 year period following his 
military service."  

On January 2008 VA examination, the Veteran complained of 
constant right knee pain, treated by Aleve.  He denied any 
weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, or lack of endurance.  The Veteran 
also denied any history of surgery, use of crutches, brace, 
cane or corrective shoes.  Physical examination found full 
range of motion and quad/hamstring strength 5/5.  The Veteran 
reported that knee bends caused knee pain (but he was able to 
perform them).  X-rays revealed mild degenerative changes 
bilaterally and chondrocalcinosis on the right.  The examiner 
opined that the Veteran's right knee problem was not 
permanently advanced beyond its inherent nature as a 
consequence of his military service.  The examiner noted that 
the original injury in 1966/1967 affected the medial side of 
the right knee, and that is the same area the Veteran 
complains of pain today.  He reasoned that chondrocalcinosis 
is caused by some historical physical event that appears to 
incite a cascade that evolves toward the hypertrophy and 
degeneration of chondrocytes, and the Veteran's condition is 
most likely caused by or a result of his right knee injury 
from 1966, and not a result of his military experience.  

At the March 2008 videoconference hearing, the Veteran 
related that his duties in Vietnam included the destruction 
of ammunition.  He indicated that his hearing loss and 
tinnitus have worsened over the years.  He also reported that 
his employer, GSA, performed annual audiological evaluations, 
and his earliest test was 1990.  He indicated that he would 
seek a medical opinion to the effect that his right knee 
disability became worse in service.  

On February 2009 audiological evaluation on behalf of VA, the 
Veteran reported he had a sound in his ears, that he had the 
sound when he was discharged, but that he did not know at the 
time of discharge what the sound was.  He also indicated that 
the sound had increased in intensity recently.  He identified 
sources of postservice noise exposure, including 
shooting/hunting, power tools, and work noise; he generally 
wore hearing protection, but sometimes at work did not 
because his duties did not allow for it.  After reviewing the 
Veteran's claims file, and noting the hearing evaluations at 
enlistment and separation, the examiner opined that "it is 
less likely than not that the onset of his bilateral hearing 
loss is related to his time in the service."  The reasoning 
provided was that there was no shift in hearing thresholds 
during his military service.  The examiner further indicated 
that the Veteran's tinnitus was related to his hearing loss; 
therefore, it was "less likely than not that the onset of 
his bilateral tinnitus is related to his time in the 
service."  

C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
shows, as to the claims.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

	Bilateral Hearing Loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  While there is no record of a specific 
incidence of noise trauma in service, it may reasonably be 
conceded that he likely had some degree of exposure to noise 
trauma in service by virtue of his MOS as an ammunition 
storage specialist and his testimony at the March 2008 
hearing that he destroyed ammunition by detonating it.  What 
he must still show to establish service connection for his 
bilateral hearing loss is that it is related to the noise 
trauma in service.  The record includes both medical evidence 
that tends to support the Veteran's claim of service 
connection for bilateral hearing loss and medical evidence 
that is against his claim.  

Significantly, the Veteran's STRs, including his February 
1974 service separation examination report, do not mention 
hearing loss.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became 
manifest in service and persisted, is not warranted.  As 
there is no competent evidence that hearing loss was 
manifested in the first postservice year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumption (for sensorineural hearing loss as an 
organic disease of the nervous system).  

When evaluating medical evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim is the 
January 2005 private treatment report wherein the examiner 
opined that it was "more likely than not the onset of his 
hearing loss . . . is service connected."  However, it is 
not clear that the examiner reviewed the Veteran's claims 
file (or had access to it), and the opinion was based on 
history reported by the Veteran that did not include his 
normal audiological evaluations in service.  

In contrast, the April 2005 VA audiologist's opinion was 
based on a review of the claims file and reflects familiarity 
with accurate and complete medical history.  He gave 
consideration to the etiology of the Veteran's hearing loss, 
and noted that the Veteran's STRs contained no mention of 
hearing loss, and that both audiometric examinations in 
service were normal.  Therefore, in his opinion, the 
Veteran's hearing loss was not caused by, or a result of his 
military service.  

Additionally, the February 2009 VA audiologist's opinion 
contains a rationale for the opinion provided, supported by a 
review of the Veteran's claims file.  He gave consideration 
to the etiology of the Veteran's hearing loss, and noted that 
both hearing evaluations in service found hearing within 
normal limits.  Given that he had normal hearing at entrance 
and at separation, it was less likely than not that the onset 
of the bilateral hearing loss was related to his time in 
service.  The examiner emphasized that there was no shift in 
hearing thresholds during military service.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
finds of greater probative value, and persuasive, the VA 
audiologists' opinions, as they include rationale for the 
opinions provided, and based the opinions on a thorough 
review of the claims file, noting the normal audiometry in 
service.  

The Veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Finally, it is also noteworthy that the first time hearing 
loss was identified in the medical evidence of record was in 
August 1998, approximately 24 years after service.  Such a 
lengthy time interval between service and the earliest 
postservice medical documentation of complaints or findings 
of a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As the Board has concluded that the April 2005 and February 
2009 VA audiologists' opinions have more probative value than 
the January 2005 private opinion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.  

	Tinnitus

It is not in dispute that the Veteran now has tinnitus, as 
such is noted in postservice treatment records and on VA 
audiological evaluation.  As was noted above, it is also not 
in dispute that he likely was exposed to some noise trauma in 
service.  What he must still show to establish service 
connection for tinnitus is that it is related to his 
service/noise exposure therein.  The record includes both 
medical evidence that tends to support the Veteran's claim of 
service connection for tinnitus and medical evidence that is 
against his claim.  

Significantly, the Veteran's STRs, including his February 
1974 service separation examination report, do not mention 
tinnitus.  Consequently, service connection for tinnitus on 
the basis that such disability became manifest in service and 
persisted is not warranted.

The earliest documentation of tinnitus of record is in a June 
2001 GSA audiological evaluation.  [The Board notes that 
prior available GSA audiological evaluations, specifically in 
August 1998 and April 2000, note no finding or complaint of 
"ringing in ears."]  

When evaluating medical evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors, 2 Vet. App. at 188-89.  

The evidence that tends to support the Veteran's claim is the 
January 2005 private treatment report wherein the examiner 
opined that it was "more likely than not the onset of his . 
. . bilateral tinnitus is service connected."  However, it 
is not clear that the examiner reviewed the Veteran's claims 
file, and the opinion was based on history reported by the 
Veteran that did not include the Veteran's normal 
audiological evaluations in service that contain no mention 
of tinnitus.  

In contrast, the April 2005 VA audiologist's opinion was 
based on a review of the claims file.  He gave consideration 
to the etiology of the Veteran's tinnitus, and noted both 
that the Veteran's STRs contained no mention of tinnitus, and 
that both audiometric examinations in service were normal.  
Therefore, in his opinion, the Veteran's tinnitus was not 
caused by, or a result of his military service.  

Additionally, the February 2009 VA audiologist's opinion 
contains a rationale for the opinion provided, supported by a 
review of the Veteran's claims file.  He gave consideration 
to the etiology of the Veteran's tinnitus, and noted that as 
there was not a shift in the hearing thresholds during 
service, it is less likely than not that the onset of the 
tinnitus is related to his time in service.  He further 
opined that it was "at least as likely as not that his 
tinnitus is related to his current hearing loss," indicating 
that just as it is not likely the Veteran's hearing loss is 
related to service, so too the tinnitus is not likely related 
to service because it is related to his hearing loss.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson, 7 Vet. App. at 39-40.  Here, the Board places 
greater weight on the VA audiologists' opinions as they 
contained a description of the tinnitus disability, included 
a rationale for the opinions provided, and based the opinions 
on a review of the claims file.  As the latter opinions were 
based on a more complete knowledge of the pertinent evidence, 
and include rationale, they have more probative value, and 
are persuasive.  

The Veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu, 2 Vet. App. at 495.  

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's tinnitus and his service/noise 
trauma therein.  Consequently, the preponderance of the 
evidence is against this claim.  In such a situation, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  

New and Material Evidence - Right Knee Disorder

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
38 C.F.R. § 3.306(a); Townsend v. Derwinski, 1 Vet. App. 408 
(1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lack of aggravation may be 
shown by establishing there was no increase in disability 
during service, or that any increase in disability was due to 
the natural progress of the pre-existing condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Evidence of record in December 1975 included the Veteran's 
STRs and an October 1975 VA examination report.  On March 
1970 service enlistment examination, "problems with both 
knees" was noted.  STRs beginning in May 1971 report the 
Veteran injured his right knee in 1966/1967.  Findings and 
diagnoses in service include: slight tenderness over the 
medial joint line; torn medial meniscus; and patella 
chondromalacia.  The February 1974 separation examination 
notes a history of a "trick" or locked knee, and that such 
disorder pre-existed service.  An October 1975 VA examination 
found no abnormalities of the Veteran's right knee.  Based on 
such evidence the December 1975 rating decision denied 
service connection for right knee disability, finding that 
such pre-existed, and was not aggravated by, service.

Evidence received since the December 1975 rating decision 
consists of June 2005 private treatment records from Belgrade 
Urgent Care, March 2006 and January 2008 VA examination 
reports, and a March 20008 videoconference hearing 
transcript.  Belgrade Urgent Care treatment records note the 
Veteran's complaints of progressive right knee pain since 
separation.  Findings included tenderness along the medial 
joint line and chondrocalcinosis of the right knee, bilateral 
knee arthritis, and suspected chronically torn meniscus with 
degeneration and secondary arthritic changes in the right 
knee.  The March 2006 VA examiner opined that it was less 
likely than not that the Veteran's right knee condition was 
permanently advanced beyond it's inherent nature due to 
military service, but represents the natural progression of 
the underlying condition following his service.  The December 
VA examiner supported the March 2006 VA examiner's opinion.  

The Veteran's claim of service connection was previously 
denied based on findings that his right knee disorder pre-
existed, and was not aggravated beyond natural progression 
during, service.  Hence, for additional evidence received to 
be new and material, it would have to tend to show that the 
right knee disability increased in severity beyond natural 
progression during service (or did not pre-exist service).  

While the additional evidence received since the December 
1975 rating decision is new because it was not previously of 
record and considered, it is not material to the claim.  June 
2005 private treatment records from Belgrade Urgent Care 
merely show the Veteran's current treatment and complaints 
regarding a right knee disorder.  They do not address the 
etiology of the right knee disorder - including the 
determinative issue of whether the right knee disability 
increased in severity beyond the natural progression of the 
disability during service.  Hence, this evidence is not 
material.  

Additionally, the March 2006 and January 2008 VA examinations 
are against the Veteran's claim as they opine the Veteran's 
right knee disorder represents the natural progression of the 
underlying condition following his military service.  Because 
they are against the Veteran's claim, they do not raise a 
reasonable possibility of substantiating the claim, and are 
not material.  The Veteran's own statements alleging his 
right knee disorder was increased in severity during service 
are not competent evidence; he is a layperson, and lacks the 
training to opine regarding medical diagnosis or etiology.  
See Espiritu, 2 Vet. App. at 495.  

As none of the additional evidence received since December 
1975 is competent evidence that tends to show that the 
Veteran's pre-existing right knee disability increased in 
severity beyond natural progression during (was aggravated 
by) his service/or did not pre-exist service, the Board must 
conclude that the additional evidence does not relate to the 
unestablished fact(s) necessary to substantiate the claim of 
service connection for a right knee disability, does not 
raise a reasonable possibility of substantiating the claim, 
and is not material.  Consequently, the claim of service 
connection for a right knee disability may not be reopened.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

The appeal to reopen a claim of service connection for right 
knee disorder is denied.  

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


